PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/818,818
Filing Date: 21 Nov 2017
Appellant(s): Siu et al.



__________________
Siu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 22-23, 25-27 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff) in view of Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth), and further in view of Cho (US 2016/0173737 A1) (hereinafter Cho).

Regarding claim 1, Hoff discloses a security camera system, comprising: 
a base unit including a plurality of mounting points [Paragraph [0041]-[0043] & [0117]-[0119], Figs. 3A-3B, Housing 304/350, with different apertures/mountings for camera modules 103];
one or more wireless transmitters for transmitting wireless signals [Paragraph [0069] & [0075]-[0078], Fig. 1, Connection hub 123 as wireless transmitter, controlling instructions to camera module 103b through signal line 104 that is a wireless connection]; and
sensor modules for attaching to the base unit at the mounting points and generating image data [Paragraph [0041]-[043], [0062]-[0079] & [0117]-[0119], Fig. 3A-3B, Camera modules 103 at apertures as mounting points, each generating respective image frames].
However, Hoff does not explicitly disclose the sensor modules comprising wireless receivers for detecting the wireless signals, and signal strength modules for generating signal strength information based on the wireless signals; and 
a positioning module for determining positions of the sensor modules based on the signal strength information.
Huseth teaches of the sensor modules comprising wireless receivers for detecting the wireless signals [Paragraph [0040]-[0042], Fig. 2, RFID receiver 51, detects RFID signals], and signal strength modules for generating signal strength information based on the wireless signals [Paragraph [0040]-[0042] & [0050], Fig. 2, RFID transmitter 50, as signal strength module, transmits RFID signal at predetermined power level, wherein controller 3 instructs nearby cameras to broadcast identifying RFID signals]; and 
a positioning module for determining positions of the sensor modules based on the signal strength information [Paragraph [0050], Fig. 2, Controller 3, as positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]). 
However, Hoff and Huseth do not explicitly disclose wherein the positioning module determines the positions of the sensor modules by determining to which mounting point each sensor module is attached.
Cho teaches of wherein the positioning module determines the positions of the sensor modules by determining to which mounting point each sensor module is attached [Paragraph [0050]-[0064], Fig. 2, position determining unit 130, as positioning module determining specific installation position of camera from received and measured RF signal strengths (RSSI)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received (Cho, Paragraph [0005]-[0006]). 

Regarding claim 4, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hoff discloses wherein the one or more wireless transmitters are integral with or attached to the base unit [Paragraph [0117], Fig. 3A, Connection hub 306 is coupled, or attached, to camera array 101 as base unit].

Regarding claim 5, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Hoff, Huseth, nor Cho disclose wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art for the one or more wireless transmitters are positioned at predetermined distances away from the base unit. Appellant has not disclosed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Appellant’s invention to perform equally well with the one or more wireless transmitters are positioned at predetermined distances away from the base unit because wireless allows for communications between other wireless-enabled components at varying distances or positions from each other. Furthermore, the claimed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit is seen as a rearrangement of the position of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Again, the one or more wireless transmitters being positioned at predetermined distances away from the base unit does not modify operation of the system, being wireless communications between other wireless-enabled components at varying distances or positions from each other.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to modify Hoff wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit obtain the invention as specified in claim 5.

Regarding claim 22, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hoff discloses wherein the security camera system comprises one wireless transmitter positioned on the base unit, or a predetermined distance away from the base unit, at varying distances from the different mounting points [Paragraph [0117], Fig. 3A, Connection hub 306 is coupled, or on, the camera array 101 as base unit]. 

Regarding claim 23, Hoff, Huseth, and Cho disclose the system as claimed in claim 22, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cho teaches wherein the positioning module determines to which mounting point each sensor module is attached by comparing the signal strength information generated by each sensor module to expected signal strength information stored for each of the mounting points on the base unit [Paragraph [0097]-[0106], Figs. 4-5, Step S400, Receiving all RF signals and extracting first two RF signals in descending order based on strength value, and then extracting the left and right position information from the RF signals, and comparing them with left and right position information, and reference value, as expected signal strength information stored for each of mounting points, in steps S402, S404, and S406 to determine best matching installation positions as in steps S403, S405, S407, and  S408] and returning identification information for the mounting point associated with the expected signal strength information that best matches the signal strength information generated by the sensor module [Paragraph [0097], Position determining unit 130 provides information on the installation position of the camera 100 to the ECU 200 of vehicle 1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received (Cho, Paragraph [0005]-[0006]). 

Regarding claim 25, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cho discloses wherein the security camera system comprises a plurality of wireless transmitters with each wireless transmitter having a different position on the base unit, or each wireless transmitter being a predetermined distance from the base unit, at varying distances from each different mounting point [Paragraph [0038]-[0045], first through fourth detecting sensors 21-24, as wireless transmitters, being at different positions on vehicle 1, as base unit].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received (Cho, Paragraph [0005]-[0006]).

Regarding claim 26, Hoff, Huseth, and Cho disclose the system as claimed in claim 25, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cho discloses wherein the positioning module determines to which mounting point each sensor module is attached by generating location information indicating a calculated location of the sensor module based on the signal strength information, comparing the location information to expected location information stored for each of the mounting points on the base unit [Paragraph [0097]-[0106], Figs. 4-5, Step S400, Receiving all RF signals and extracting first two RF signals in descending order based on strength value, and then extracting the left and right position information from the RF signals, and comparing them with left and right position information, and reference value, as expected signal strength information stored for each of mounting points, in steps S402, S404, and S406 to determine best matching installation positions as in steps S403, S405, S407, and  S408], and returning identification information for the mounting point associated with the expected location that matches the calculated location for the sensor module [Paragraph [0097], Position determining unit 130 provides information on the installation position of the camera 100 to the ECU 200 of vehicle 1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received (Cho, Paragraph [0005]-[0006]). 
However, Hoff and Cho do not explicitly disclose that the location information indicating a calculated location of the sensor module with respect to the plurality of wireless transmitters.
Huseth teaches of location information indicating a calculated location of the sensor module with respect to the plurality of wireless transmitters [Paragraph [0040]-[0042], [0045] & [0050]-[0051], Fig. 2, Controller 3, as positioning module and wireless transmitter, estimates relative distances or positions between the cameras from the measured signal strength signals emitted from the RFID wireless transmitters].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network (Huseth, Paragraph [0002]-[0005]). 

Regarding claim 27, Hoff, Huseth, and Cho disclose the system as claimed in claim 26, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth teaches wherein the expected location information includes positions with respect to the plurality of wireless transmitters, the positions being associated with the different mounting points [Paragraph [0040]-[0042], [0045] & [0050]-[0051], Fig. 2, Controller 3, as positioning module and wireless transmitter, estimates relative distances or positions between the cameras being at their respective mounting points, from the measured signal strength signals emitted from the RFID wireless transmitters].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network (Huseth, Paragraph [0002]-[0005]).

Regarding claim 31, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth discloses wherein the one or more wireless transmitters are wireless beacons [Paragraph [0040]-[0042] & [0050], Fig. 2, controller 3, as wireless beacons, wirelessly instructing and guiding nearby cameras to broadcast identifying RFID signals], and that the positioning module determines the positions of the sensor modules based on the signal strength information for wireless signals transmitted by the wireless beacons and detected by the sensor modules [Paragraph [0040]-[0042] & [0050], Fig. 2, Controller 3, as positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength of the identifying RFID signals generated for the instructions received from controller 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]). 

Claims 2 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff), Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth), and Cho (US 2016/0173737 A1) (hereinafter Cho) in view of Phatak et al. (US 2008/0039114 A1) (hereinafter Phatak).

Regarding claim 2, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth teaches wherein the positioning module determines the positions of the sensor modules [Paragraph [0050], Fig. 2, Controller 3, as positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]). 
However, Hoff, Huseth, and Cho do not explicitly disclose wherein the positioning module determines the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points.
Phatak teaches wherein the positioning module determines the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points [Paragraph [0021]-[0022], Determining location of wireless devices determined within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Hoff as above, to locate a wireless device using signal strengths of signals received from identification sources and comparing those signal strengths to reference signal strength measurements collected at known locations (Phatak, Paragraph [0006]).

Regarding claim 24, Hoff, Huseth, and Cho disclose the system as claimed in claim 23, and are analyzed as previously discussed with respect to the claim.
However, Hoff, Huseth, and Cho do not explicitly disclose the particulars of claim 24.
Phatak teaches wherein the expected signal strength information includes signal strength measurements of wireless signals transmitted by the one wireless transmitter and recorded from positions associated with the different mounting points [Paragraph [0021]-[0022], Determining location of wireless devices determined within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Phatak as above, to locate a wireless device using signal strengths of signals received from identification sources and comparing those signal strengths to reference signal strength measurements collected at known locations (Phatak, Paragraph [0006])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff), Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth), and Cho (US 2016/0173737 A1) (hereinafter Cho) in view of Bacon et al. (US 2004/0203482 A1) (hereinafter Bacon).

Regarding claim 3, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth teaches wherein the positioning module determines the positions of the sensor modules by generating location information indicating locations of the sensor modules with respect to the wireless transmitters based on the signal strength information for each of the mounting points [Paragraph [0040]-[0042], [0045] & [0050]-[0051], Fig. 2, Controller 3, as positioning module and wireless transmitter, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength signals emitted from the RFID wireless transmitters and pre-stored signal strength-distance data in the controller from each particular RFID signal].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]). 
However, Hoff, Huseth, and Cho do not explicitly disclose wherein the positioning module determines the positions of the sensor modules based on comparing the location information to expected location information stored.
Bacon teaches wherein the positioning module determines the positions of the sensor modules based on comparing the location information to expected location information stored [Paragraph [0028]-[0031], Measurements of current location for a wireless device is compared to an initial location previously stored in memory, as expected location information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Bacon as above, to determine if a wireless device remains in the initial location or has moved (Bacon, Paragraph [0028]-[0031]). 

Claims 11 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff) in view of Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth).

Regarding claim 11, Hoff discloses a method for configuring a multi-sensor security camera system [Paragraph [0006]-[0009], Method] including a base unit with a plurality of mounting points [Paragraph [0041]-[0043] & [0117]-[0119], Figs. 3A-3B, Housing 304/350, with different apertures/mountings for camera modules 103] and sensor modules for attaching to the base unit at the mounting points and generating image information [Paragraph [0041]-[043], [0062]-[0079] & [0117]-[0119], Fig. 3A-3B, Camera modules 103 at apertures as mounting points, each generating respective image frames], the method comprising:
one or more wireless transmitters transmitting wireless signals [Paragraph [0069] & [0075]-[0078], Fig. 1, Connection hub 123 as wireless transmitter, controlling instructions to camera module 103b through signal line 104 that is a wireless connection].
However, Hoff does not explicitly disclose the sensor modules generating signal strength information based on the wireless signals; and
determining positions of the sensor modules based on the signal strength information.
Huseth teaches of the sensor modules generating signal strength information based on the wireless signals [Paragraph [0040]-[0042] & [0050], Fig. 2, RFID transmitter 50, as signal strength module, transmits RFID signal at predetermined power level, wherein controller 3 instructs nearby cameras to broadcast identifying RFID signals]; and
determining positions of the sensor modules based on the signal strength information [Paragraph [0050], Fig. 2, Controller 3, as positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]).

Regarding claim 14, Hoff and Huseth disclose the method as claimed in claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hoff discloses wherein the one or more wireless transmitters are integral with or attached to the base unit [Paragraph [0117], Fig. 3A, Connection hub 306 is coupled, or attached, to camera array 101 as base unit].

Regarding claim 15, Hoff and Huseth disclose the method as claimed in claim 11, and are analyzed as previously discussed with respect to the claim.
However, neither Hoff, Huseth, nor Cho disclose wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art for the one or more wireless transmitters are positioned at predetermined distances away from the base unit. Appellant has not disclosed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Appellant’s invention to perform equally well with the one or more wireless transmitters are positioned at predetermined distances away from the base unit because wireless allows for communications between other wireless-enabled components at varying distances or positions from each other. Furthermore, the claimed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit is seen as a rearrangement of the position of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Again, the one or more wireless transmitters being positioned at predetermined distances away from the base unit does not modify operation of the system, being wireless communications between other wireless-enabled components at varying distances or positions from each other.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to modify Hoff wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit obtain the invention as specified in claim 15.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff) and Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth) in view of Phatak et al. (US 2008/0039114 A1) (hereinafter Phatak).

Regarding claim 12, Hoff and Huseth disclose the method as claimed in claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth discloses of further comprising determining the positions of the sensor modules [Paragraph [0050], Fig. 2, Controller 3, as positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]). 
However, Hoff and Huseth do not explicitly disclose determining the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points.
Phatak teaches of determining the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points [Paragraph [0021]-[0022], Determining location of wireless devices determined within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Phatak as above, to locate a wireless device using signal strengths of signals received from identification sources and comparing those signal strengths to reference signal strength measurements collected at known locations (Phatak, Paragraph [0006])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff) and Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth) in view of Bacon et al. (US 2004/0203482 A1) (hereinafter Bacon).

Regarding claim 13, Hoff and Huseth disclose the method as claimed in claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huseth teaches of further comprising determining the positions of the sensor modules by generating location information indicating locations of the sensor modules with respect to the wireless transmitters based on the signal strength information for each of the mounting points [Paragraph [0040]-[0042], [0045] & [0050]-[0051], Fig. 2, Controller 3, as positioning module and wireless transmitter, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength signals emitted from the RFID wireless transmitters and pre-stored signal strength-distance data in the controller from each particular RFID signal].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost (Huseth, Paragraph [0002]-[0005]) 
However, Hoff and Huseth do not explicitly disclose determining the positions of the sensor modules based on comparing the location information to expected location information stored.
Bacon teaches determining the positions of the sensor modules based on comparing the location information to expected location information stored [Paragraph [0028]-[0031], Measurements of current location for a wireless device is compared to an initial location previously stored in memory, as expected location information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Bacon as above, to determine if a wireless device remains in the initial location or has moved (Bacon, Paragraph [0028]-[0031]). 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (US 2015/0348580 A1) (hereinafter Hoff), Huseth et al. (US 2008/0112699 A1) (hereinafter Huseth), and Cho (US 2016/0173737 A1) (hereinafter Cho) in view of Afshari, H., Jacques, L., Bagnato, L. et al. The PANOPTIC Camera: A Plenoptic Sensor with Real-Time Omnidirectional Capability. J Sign Process Syst 70, 305–328 (2013) (hereinafter Afshari).

Regarding claim 28, Hoff, Huseth, and Cho disclose the system as claimed in claim 1, are analyzed as previously discussed with respect to the claim.
Furthermore, Hoff discloses wherein the sensor modules are attached to the base unit such that optical axes of the sensor modules extend radially from a center of a hemispherical mounting dome of the base unit in different elevational and azimuthal directions corresponding to positions of the mounting points to which the sensor modules are attached [Paragraph [0041]-[0044] Fig. 3A-3B, Each of the camera modules 103a…103n are oriented around a sphere (hemispherical mounting dome) of housing 304/350, whose optical axes are pointed radially in different directions, being different elevational and azimuthal directions].
However Hoff, Huseth, and Cho do not explicitly disclose the base unit translates the positions of the sensor modules determined by the positioning module into elevation and azimuth information for fields of view of the sensor modules.
Afshari teaches of the base unit translates the positions of the sensor modules determined by the positioning module into elevation and azimuth information for fields of view of the sensor modules [Pgs. 307-308, Section 2 The Panoptic Camera Configuration, Locations of CMOS imagers on surface of hemisphere with centers (θn, φn,j) of the circular faces located on each latitude floor, and face centers with positions are labeled with a single index 0 ≤ i < Ncam, so that each center, or center position, is associated to the spherical coordinates ci = (θi, φi), with i = 0 assigned to the North pole, and the mapping i = i(n, j) = n Nn−1 + j for 0 < n ≤ Nflo and 0 ≤ j < Nn].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate the general coverage method described in Afshari as above, in order to define the spherical coordinate of each sensor location, and to realize omnidirectional vision without involving bulky or heterogeneous hardware that cause distortion and misalignment by applying a system-level consideration of omnidirectional vision acquisition and subsequent image processing (Afshari, Pgs. 305-307, Sections 1 & 2.1). 

Regarding claim 29, Hoff, Huseth, Cho, and Afshari disclose the system as claimed in claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Afshari teaches wherein the elevation and azimuth information is used to stitch together image data captured by the different sensor modules [Pgs. 309, Section 3 Omnidirectional Vision Construction, Fig. 4, Construction of virtual omnidirectional view involves the surface of the sphere pixelized into an equiangular grid with Nθ latitudes, as elevation, and Nφ longitudes, as azimuth. The direction of each pixel in the omnidirectional view is identified by the unit vector ω ∈ Sd or by the spherical coordinates ω = (θω, φω).].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate the general coverage method described in Afshari as above, in order to define the spherical coordinate of each sensor location, and to realize omnidirectional vision without involving bulky or heterogeneous hardware that cause distortion and misalignment by applying a system-level consideration of omnidirectional vision acquisition and subsequent image processing (Afshari, Pgs. 305-307, Sections 1 & 2.1).

Regarding claim 30, Hoff, Huseth, Cho, and Afshari disclose the system as claimed in claim 28, and are analyzed as previously discussed with respect to the claim.
However, neither Hoff, Huseth, Cho, nor Afshari disclose wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art for the one or more wireless transmitters are positioned at predetermined distances away from the base unit. Appellant has not disclosed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Appellant’s invention to perform equally well with the one or more wireless transmitters are positioned at predetermined distances away from the base unit because wireless allows for communications between other wireless-enabled components at varying distances or positions from each other. Furthermore, the claimed wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit is seen as a rearrangement of the position of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Again, the one or more wireless transmitters being positioned at predetermined distances away from the base unit does not modify operation of the system, being wireless communications between other wireless-enabled components at varying distances or positions from each other.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to modify Hoff wherein the one or more wireless transmitters are positioned at predetermined distances away from the base unit obtain the invention as specified in claim 30.

(2) Response to Arguments

A. First Ground of Rejection Under Appeal
Regarding claim 11, and similarly claims 12-15, the Appellant asserts that claim 11 is non-obvious over Hoff and Huseth under 35 USC 103. The Examiner respectfully disagrees.

	First, in pg. 5 the Appellant states that claim 11 requires, “one or more wireless transmitters of a security camera system transmitting wireless signals and sensor modules generating signal strength information based on the wireless signals,” and that, “based on the signal strength information, positions of the sensor modules are determined.”
The Examiner directs attention to the rejection of claim 11 in the final office action above. Hoff is discloses a method for configuring a multi-sensor security camera system as discussed in Paragraphs [0005]-[0009], wherein a camera system is embodied in methods that include a housing that contain camera modules as multi-sensors, and then includes a base unit with a plurality of mounting points as discussed in Paragraphs [0041]-[0043], [0062]-[0079] & [0117]-[0119] and shown in Figs. 3A-3B, wherein Housing 304/350 reads as the base unit and contains different apertures/mountings that are read as plurality of mounting points for the camera modules 103 to be attaching to the base unit at the mounting points and generating image information. Then, Hoff discloses, “one or more wireless transmitters transmitting wireless signals,” as discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, wherein the Connection hub 123 is read as the one wireless transmitter, that transmits control instructions to camera module 103b through signal line 104 being a wireless connection. The Examiner notes, however, that Hoff does not explicitly disclose the claim limitations of the sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information, and therefore relies upon Huseth, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions faced in Appellant’s application, to teach these claim limitations. In Paragraphs [0040]-[0042] & [0050] and Fig. 2, Huseth teaches of RFID transmitter 50 within camera 10 reading as a sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as the wireless transmitter, broadcasts the instruction to determining neighboring relationships among the cameras by initiating process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and easily estimate a camera’s position within a camera network, and know when a camera is lost for awareness purposes as Huseth recites in Paragraphs [0002]-[0005]. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera position based on signal strength of Huseth would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Huseth to the teachings of Hoff would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to identify a camera position, based upon received and measured signal strength signals to Hoff with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would quickly identify lost cameras by position within a camera network. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as discussed above. Therefore, the combination of Hoff and Huseth disclose and teach, “one or more wireless transmitters of a security camera system transmitting wireless signals and sensor modules generating signal strength information based on the wireless signals,” and that, “based on the signal strength information, positions of the sensor modules are determined.”

	Next, in pg. 7, the Appellant asserts that Hoff is, “vague as to how such
positions are determined or precisely what the “position” refers to, referring only to
“geometric calibration to identify a relative position of each camera module.” According
to Hoff, “the relative position of each camera 103 in combination with a stitching
algorithm” is used to stitch image frames together.”
However, this point is moot because the Examiner does not depend on Hoff to teach the claim limitation of “based on the signal strength information, positions of the sensor modules are determined,” but upon Huseth. In Paragraphs [0040]-[0042] & [0050] and Fig. 2, Huseth teaches of RFID transmitter 50, reading as the one wireless transmitter at each sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as a positioning module, to initiate process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and easily estimate a camera’s position within a camera network, knowing when a camera is lost as Huseth recites in Paragraphs [0002]-[0005]. Furthermore, it is noted in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the combination of Hoff and Huseth disclose and teach, “based on the signal strength information, positions of the sensor modules are determined.”

Then, in pg. 8, Appellant alleges that the Final Action, “apparently analogizes,” the cameras themselves of Huseth to the claimed sensor modules, and further alleges that, “[a]ccording to the logic underlying the Final Action’s findings, various cameras installed throughout a building should be considered analogous to the claimed sensor modules, which in turn are considered analogous to the camera modules that are coupled to or inserted into the spherical housing of Hoff’s camera device. In the claimed context, however, a security camera system has a base unit to which the sensor modules attach at a plurality of mounting points.” Furthermore, Appellant submits, “that a base unit of a security camera is not analogous to a building or even simply a camera network, and modules that attach to the security camera via the base unit are not analogous to cameras installed as discrete devices throughout the building or network.”
The Examiner respectfully disagrees because the Appellant mischaracterizes the Final Action. Again, as explained in the rejection above, the Examiner first cites Hoff as disclosing a method for configuring a multi-sensor security camera system as discussed in Paragraphs [0005]-[0009], wherein a camera system is embodied in methods that include a housing that contain camera modules as multi-sensors, and then includes a base unit with a plurality of mounting points as discussed in Paragraphs [0041]-[0043], [0062]-[0079] & [0117]-[0119] and shown in Figs. 3A-3B, wherein Housing 304/350 reads as the base unit and contains different apertures/mountings that are read as plurality of mounting points for the camera modules 103 to be attaching to the base unit at the mounting points and generating image information. Then, Hoff discloses, “one or more wireless transmitters transmitting wireless signals,” as discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, wherein the Connection hub 123 is read as the one wireless transmitter, that transmits control instructions to camera module 103b through signal line 104 being a wireless connection. The Examiner notes, however, that Hoff does not explicitly disclose the claim limitations of the sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information, further notes that one of ordinary skill in the art would have considered known techniques and features in wireless technology that are applicable to Hoff, and thus relies upon Huseth, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions faced in Appellant’s application, to teach these claim limitations. In Paragraphs [0040]-[0042] & [0050] and Fig. 2, Huseth teaches of RFID transmitter 50 within camera 10 reading as a sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as the wireless transmitter, broadcasts the instruction to determining neighboring relationships among the cameras by initiating process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and easily estimate cameras position within a camera network, and know when a camera is lost as Huseth recites in Paragraphs [0002]-[0005]. Nowhere in the Final Action does it state that, “various cameras installed throughout a building be considered analogous to the claimed sensor modules, which in turn are considered analogous to the camera modules that are coupled to or inserted into the spherical housing of Hoff’s camera device.” The Examiner merely cites to Paragraphs [0040]-[0042] & [0050] in Huseth above to teach of sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information and incorporates these teachings and features to the camera modules and base unit disclosed in Hoff, and not to bodily incorporate the additional subject matter of Huseth into Hoff. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Therefore, the Examiner respectfully disagrees with Appellant’s analysis of the Final Action.

Next, in pgs. 8-9, the Appellant alleges that the Final Action, “seems to simply disregard how the modules are defined in the claims in favor of a more general understanding of sensor modules as being simply camera devices,” and that, “neither Hoff nor Huseth seem to use the term “sensor module.”
The Examiner respectfully disagrees. In claim 11, the Appellant merely describes the broadly-claimed, “sensor modules,” as, “attaching to the base unit at the mounting points and generating image information,” and “generating signal strength information based on the wireless signals.” Therefore, the Examiner applies the broadest reasonable interpretation of “sensor module,” and refers to Paragraph [0041]-[0043], [0062]-[0079] & [0117]-[0119] and Fig. 3A-3B in Hoff that discusses camera modules 103a,…103n and to Paragraph [0040]-[0042] & [0050] and Fig. 2 in Huseth that discusses camera 10 within camera network containing other cameras that read on, disclose, and teach of Appellant’s broadly-claimed “sensor modules.” The camera modules read on “sensor modules” because cameras are optical instruments that sense visual images, and as disclosed and shown in Hoff, are attached to the housing 304/350 reading as the base unit through the different aperatures/mountings, and as shown in Huseth, contain RFID transmitter 50 within them to transmit RFID signal at a predetermined power level, or signal strength, for the controller 3, to determining neighboring relationships among the cameras by estimating the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters in the cameras. Furthermore, the Examiner notes that Appellant’s remarks do not comply with 37 CFR 1.111. Specifically, the Appellant does not present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references nor does the Appellant specifically point out how the language of the claims patentably distinguishes them from the reference. Therefore, Hoff and Huseth disclose and teach of Appellant’s claimed “sensor modules.”
 During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Furthermore, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.). Please see MPEP 2111.01 I. 

The Appellant, in pg. 9, asserts that, “the claimed sensor module is defined as attaching to the base unit of a security camera system at mounting points of the base unit,” and that, “in this context, Huseth simply does not disclose sensor modules generating signal strength information based on wireless signals and determining positions of sensor modules based on the signal strength information,” and therefore, “is believed that the Final Action errs in failing to consider the claimed invention as a whole and in attributing the claimed sensor modules to Huseth.”
The Examiner respectfully disagrees. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While it is true that Huseth does not disclose of the, “sensor module is defined as attaching to the base unit of a security camera system at mounting points of the base unit,” the Examiner relies upon Hoff to disclose this claim limitation as clearly stated above and in the Final Action. Again, as explained in the rejection above, the Examiner first cites Hoff as disclosing a method for configuring a multi-sensor security camera system as discussed in Paragraphs [0005]-[0009], wherein a camera system is embodied in methods that include a housing that contain camera modules as multi-sensors, and then includes a base unit with a plurality of mounting points as discussed in Paragraphs [0041]-[0043], [0062]-[0079] & [0117]-[0119] and shown in Figs. 3A-3B, wherein Housing 304/350 reads as the base unit and contains different apertures/mountings that are read as plurality of mounting points for the camera modules 103 to be attaching to the base unit at the mounting points and generating image information. Then, Hoff discloses, “one or more wireless transmitters transmitting wireless signals,” as discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, wherein the Connection hub 123 is read as the one wireless transmitter, that transmits control instructions to camera module 103b through signal line 104 being a wireless connection. The Examiner notes, however, that Hoff does not explicitly disclose the claim limitations of the sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information, further notes that one of ordinary skill in the art would have considered known techniques and features in wireless technology applicable to Hoff, and thus relies upon Huseth, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions faced in Appellant’s application, to teach these claim limitations as discussed in Paragraphs [0040]-[0042] & [0050] and Fig. 2, wherein RFID transmitter 50 within camera 10 reading as a sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as the wireless transmitter, broadcasts the instruction to determining neighboring relationships among the cameras by initiating process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. Therefore it is the combination of Hoff and Huseth that teaches or suggests every claim limitation recited in claim 11. 

Next, in pgs. 10-12, the Appellant makes numerous related allegations directed to how it would not be clear as to how the proposed combination of the teachings of Hoff and Huseth would result in the invention of claim 11, that the Hoff and Huseth are not physically combinable, and that substantial modification to Huseth’s method and/or Hoff’s camera array would be necessary. Instances of these allegations include, in pgs. 10-12 wherein Appellant argues, “it is not clear how the proposed combination of the teachings of Hoff and Huseth would result in the invention of claim 11,” “[h]owever, it’s not clear how the known absolute locations are supposed to translate in this context,” and, “[i]n another example, cameras in Huseth are considered “lost” when they are operating but when the location is unknown. The cited portion of Huseth also mentions that maintaining the location information is especially difficult in such “large camera systems” (e.g. facilities). However, these considerations do not apply to Hoff.” 
The Examiner respectfully disagrees. First, the Examiner directs attention to MPEP § 2141.01 (a) |, where stated: The Examiner must determine what is, "analogous prior art," for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an Appellant's invention, the reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 ( Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F .3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved). Furthermore, the Examiner notes that the test for obviousness is not whether the features of a secondary reference, in this case Huseth, may be bodily incorporated into the structure of the primary reference in Hoff.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In the instant case, both Hoff and Huseth are in the same field of endeavor, that which is in wireless technology, and furthermore, Huseth is pertinent to the problem of accounting for sensor positions faced in Appellant’s application, and thus it is proper to combine both references. As previously explained and articulated in the rejection above, the Examiner first cites Hoff as disclosing a method for configuring a multi-sensor security camera system as discussed in Paragraphs [0005]-[0009], wherein a camera system is embodied in methods that include a housing that contain camera modules as multi-sensors, and then includes a base unit with a plurality of mounting points as discussed in Paragraphs [0041]-[0043], [0062]-[0079] & [0117]-[0119] and shown in Figs. 3A-3B, wherein Housing 304/350 reads as the base unit and contains different apertures or mountings that are read as plurality of mounting points for the camera modules 103 to be attaching to the base unit at the mounting points and generating image information. Then, Hoff discloses, “one or more wireless transmitters transmitting wireless signals,” as discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, wherein the Connection hub 123 is read as the one wireless transmitter, that transmits control instructions to camera module 103b through signal line 104 being a wireless connection. The Examiner notes, however, that Hoff does not explicitly disclose the claim limitations of the sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information, further notes that one of ordinary skill in the art would have considered known techniques and features in wireless technology applicable to Hoff, and thus relies upon Huseth, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions faced in Appellant’s application, to teach these claim limitations that improve and enhance Hoff. As discussed in Paragraphs [0040]-[0042] & [0050] and Fig. 2, wherein RFID transmitter 50 within camera 10 reading as a sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as the wireless transmitter, broadcasts the instruction to determining neighboring relationships among the cameras by initiating process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. Hoff already discloses of a housing that reads on the claimed base unit that further includes camera modules 103 mounted on the housing, and then the teachings of Huseth are incorporated into Hoff by integrating the camera RFID transmitters 50 of Huseth into the camera modules 103 of Hoff in order to generate signal strength information and then incorporate the programming and functionalities in controller 3 of Huseth into the connection hub 123 of Hoff, thus leading to the predicted result with a reasonable expectation success of granting the connection hub 123 of Hoff the ability to broadcast the instruction in determining neighboring relationships among the camera modules 103 by initiating process step 103 described in Huseth that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. Therefore it is articulate and clear how the proposed combination of the teachings of Hoff and Huseth meets the limitations of claim 11 without requiring any significant modification to incorporate the teachings of Huseth to Hoff. 

Then, in pgs. 11-15, the Appellant makes numerous related allegations directed to the Examiner’s rationale for combining Hoff with the teachings of Huseth. Instances of these allegations include, “in any event, image stitching is not mentioned in the stated motivation for combining the references,” in pg. 11, “it is not even clear how a repair person attempting to locate a “lost” camera module within a spherical housing of a camera array would be served by having an estimated location of the “lost” module using Huseth’s method,” in pg. 12, “it seems rather unlikely that camera modules in Hoff could even become “lost” in the manner described in Huseth in the first place,” in pg. 13, “it is difficult to imagine how such a scenario would arise, especially considering the careful description provided by Huseth for when the location of “unknown” or “lost” cameras in a camera network would be necessary. For example, Huseth describes the problem of “lost” cameras being that the cameras are “frequently moved or added incrementally causing [location] information to be incorrect or non-existent,” in pg. 13, “it seems that the combination of Hoff and Huseth is likely one of impermissible hindsight based solely on the teaching in Appellant’s specification, i.e., determining positions of sensor modules attached to a base unit of a camera based on signal strength of wireless signals,” in pg. 13, and “it is also pointed out that this scenario seems to depart from the scope of the teachings of Huseth,” in pg. 14.
The Examiner respectfully disagrees. First, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Second, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). In the instant case, the Examiner recognizes that it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost as Huseth discusses in Paragraph [0002]-[0005]. As noted in Paragraph [0172], Hoff states that, “although embodiments of the inventions have been described in detail, it may be understood that the various changes, substitutions, and alterations could be made hereto without departing from the spirit and scope of the invention.” This indicates that modifications can be made to the security camera system of Hoff without departing form the spirit and scope of the invention, that being a camera system including one or more camera modules for recording images. Therefore, as previously discussed above, incorporation and application of the above teachings of Huseth into Hoff enables the security camera system of Hoff to automatically determine the spatial positions of the wireless cameras positioned at different locations. Such a determination of the cameras and their positions advantageously provides accountability for the cameras, and as previously stated, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth that inexpensively and more easily estimate a camera’s position within a camera network and know when a camera is lost or no longer detected in the camera network. 
While the Appellant is of the opinion and alleges that such a scenario of having a “lost” camera is unlikely along with the, “camera modules positioned close together within a camera array,” or that, “it is difficult to imagine how such a scenario would arise, especially considering the careful description provided by Huseth for when the location of “unknown” or “lost” cameras in a camera network would be necessary, such arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore the Examiner is aware that reliability, or the ability of a system or component to function under stated conditions for a specified period of time, is a common concern in engineering. Even if the sensor modules are claimed to be attached to the base unit, the claim does not preclude sensor modules to eventually be moved, detached from the base unit, nor does it preclude the possibility that any of the sensor modules may fail or malfunction over time due to stress, wear, fatigue, and other defects. Therefore, it is beneficial to inexpensively and easily estimate a camera’s position within a camera network that will indicate when and which camera is lost within a camera network due to either being physical moved and requiring relocation or has malfunctioned and is in need of repair. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth as discussed above. 
Additionally, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Appellants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
Furthermore, incorporation of the teachings of Huseth into Hoff does not depart from the spirit and scope of Hoff, or change the principle of operation being a camera system including one or more camera modules for recording images, instead further enhancing Hoff by incorporating the teachings of Huseth to advantageously provide additional features that enable the security camera system of Hoff to automatically determine the spatial positions of the wireless cameras positioned at different locations. 
Finally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Therefore, the combination of Hoff and Huseth is compatible and maintained.
Lastly, in pgs. 15-16, Appellant alleges that, “notably, a third reference (Cho) is applied in the rejection of claim 1 but not in the rejection of claim 11, apparently because claim 1 requires the additional feature of determining the positions of the sensor modules (also required by claim 11) specifically by determining to which mounting point each sensor module is attached (not required by claim 11). The Final Action concedes on page 16 that Hoff and Huseth do not disclose this more detailed definition of the claimed position determination functionality. In making such a concession, the Final Action seems to acknowledge some of the deficiencies in the combined teachings of Hoff and Huseth with respect to claim 11. However, it is not clear how determining positions of sensor modules would be obvious in view of Hoff and Huseth when the same references do not render obvious determining to which mounting point each sensor module is attached. In the claimed context, and in Hoff, determining positions of modules without determining to which mounting point each module is attached seems meaningless, as suggested in the foregoing arguments.”
The Examiner respectfully disagrees. Again, as discussed in the previous Final Action and above, the combination of Hoff and Huseth teach and suggest all of the limitations of claim 11. Furthermore, it is noted that the features upon which Appellant relies (i.e., “determining the positions of the sensor modules specifically by determining to which mounting point each sensor module is attached”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The combination of Hoff and Huseth teach the limitations of claim 11, similarly claims 14-15. Regarding claims 12-13, the Appellant does not raise any additional arguments.

For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

B. Second Ground of Rejection Under Appeal
Regarding claim 1, and similarly claims 4-5, the Appellant states that claim 1 is non-obvious over Hoff in view of Huseth and further in view of Cho under 35 USC 103.
The Examiner respectfully disagrees. 

	First, in pg. 17 the Appellant states that claim 11 requires, “one or more wireless transmitters of a security camera system transmitting wireless signals and sensor modules generating signal strength information based on the wireless signals,” and that, “based on the signal strength information, positions of the sensor modules are determined,” and that the combination of Hoff and Huseth fail to disclose the above claim features.
The Examiner respectfully disagrees and directs attention to the rejection of claim 11 in the final office action above. Again, as previously discussed above, Hoff discloses a method for configuring a multi-sensor security camera system as discussed in Paragraphs [0005]-[0009], wherein a camera system is embodied in methods that include a housing that contain camera modules as multi-sensors, and then includes a base unit with a plurality of mounting points as discussed in Paragraphs [0041]-[0043], [0062]-[0079] & [0117]-[0119] and shown in Figs. 3A-3B, wherein Housing 304/350 reads as the base unit and contains different apertures/mountings that are read as plurality of mounting points for the camera modules 103 to be attaching to the base unit at the mounting points and generating image information. Then, Hoff discloses, “one or more wireless transmitters transmitting wireless signals,” as discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, wherein the Connection hub 123 is read as the one wireless transmitter, that transmits control instructions to camera module 103b through signal line 104 being a wireless connection. The Examiner notes, however, that Hoff does not explicitly disclose the claim limitations of the sensor modules generating signal strength information based on the wireless signals; and determining positions of the sensor modules based on the signal strength information, and therefore relies upon Huseth, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions faced in Appellant’s application, to teach these claim limitations. In Paragraphs [0040]-[0042] & [0050] and Fig. 2, Huseth teaches of RFID transmitter 50 within camera 10 reading as a sensor module, transmitting RFID signal at a predetermined power level, or signal strength, and then for the controller 3, reading as the wireless transmitter, broadcasts the instruction to determining neighboring relationships among the cameras by initiating process step 103 that estimates the relative distances or positions between cameras based off of measuring the signal strengths emitted from the RFID transmitters. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as above, to inexpensively and easily estimate a camera’s position within a camera network, and know when a camera is lost for awareness purposes as Huseth recites in Paragraphs [0002]-[0005]. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera position based on signal strength of Huseth would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Huseth to the teachings of Hoff would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to identify a camera position, based upon received and measured signal strength signals to Hoff with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would quickly identify lost cameras by position within a camera network. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff to incorporate and integrate the system and methods of Huseth as discussed above. Therefore, the combination of Hoff and Huseth disclose and teach, “one or more wireless transmitters of a security camera system transmitting wireless signals and sensor modules generating signal strength information based on the wireless signals,” and that, “based on the signal strength information, positions of the sensor modules are determined.”

Next, in pg. 19, the Appellant asserts that, “it is not clear how Hoff and Cho (and Huseth), in combination, are supposed to teach the claimed invention.”
The Examiner respectfully disagrees. Again, Hoff and Huseth disclose the claim features of claim 11, and are analyzed as previously discussed above. However, as discussed in the Final Action above, Hoff and Huseth do not teach or suggest the claim limitations of, “wherein the positioning module determines the positions of the sensor modules by determining to which mounting point each sensor module is attached.” The Examiner notes that one of ordinary skill in the art would have considered known techniques and devices in wireless technology that are applicable to Hoff and Huseth, and thus relies upon Cho, in the same field of endeavor of wireless technology and pertinent to the problem of accounting for sensor positions via mounting points faced in Appellant’s application, to teach these claim limitations. As discussed in Paragraphs [0050]-[0064] and shown in Fig. 2, Cho teaches of a position determining unit 130, that determines wirelessly a specific installation point, reading on the claimed “mounting point,” for a camera where it is installed by receiving and measuring radio frequency signal strength information (RSSI) as stated in Paragraphs [0055]-[0056]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received as Cho states in Paragraph [0005]-[0006]. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera’s installation point, or mounting point, based upon received and measured wireless RF signals of Cho would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cho to the teachings of Hoff and Huseth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals to Hoff and Huseth with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would refer to camera positions by installation position instead of a position coordinate, reducing the amount of data required to represent a camera’s position. Therefore, it is clear how Hoff, Huseth, and Cho, in combination, teach the claim features in claim 1.

Next, in pgs. 18-21, the Appellant makes numerous allegations directed as to how it is not clear how the combination of Hoff, Huseth, and Cho teach the claimed limitations in claim 1, that Hoff, Huseth, and Cho are non-analogous and not physically combinable, and the combination of Hoff, Huseth, and Cho would require substantial modification of the teachings to arrive at the invention of claim 1. Instances of these allegations include, “Cho concerns cameras for vehicles,” in pg. 17, “Cho’s algorithm is based on circumstances specific to a vehicle context, namely TPMS sensor units positioned at each of four tires, with cameras known to be positioned between each pair of tires,” in pg. 19, “on the other hand, there is no suggestion in either Hoff or Huseth of anything that could be considered analogous to the role that Cho’s four TPMS sensor units play in its locating algorithm,” in pg. 19, “in fact, the methods used by Huseth and Cho to determine a camera’s location seem incompatible,” in pg. 19, “it seems clear that any combination of Hoff, Huseth, and Cho to arrive at the invention of claim 1 would require substantial modification of the teachings of at least one if not all of the applied references,” in pg. 20, and “the Final Action fails to explicitly articulate how any of the teachings of any of the applied references would be modified at all, much less explain how or why such a modification would be made, or provide a factual finding that there would be a reasonable expectation of success,” in pg. 21.
The Examiner respectfully disagrees. First, the Examiner directs attention to MPEP § 2141.01 (a) |, where stated: The Examiner must determine what is, "analogous prior art," for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an Appellant's invention, the reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 ( Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F .3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved). Furthermore, the Examiner notes that the test for obviousness is not whether the features of a secondary reference, in this case Cho, may be bodily incorporated into the structure of the primary reference in Hoff.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). As outlined in the previous rejection, Hoff and Huseth disclose all of the claim limitations in claim 1 except for the limitations of wherein the positioning module determines the positions of the sensor modules by determining to which mounting point each sensor module is attached. Cho, in the same field of endeavor in wireless camera networks and pertinent to the particular problem of determining positions of sensor modules based on signal strength information similar to Huseth, is relied upon to teach these limitations as discussed in the rejection below, wherein Paragraphs [0059]-[0064] and Fig. 2, teaches of position determining unit 130, analogized as the positioning module, determining a designated installation position for a camera according to received and measured RF signal strengths (RSSI). Incorporation of the above teachings of Cho into the combination of Hoff and Huseth entails enhancing Hoffs connection hub 123 to include Cho’s ability to identify a camera’s installation point reading on the claimed mounting point, based upon received and measured wireless RF signals, leading to the predicted result of identifying camera positions using the designated installation position discussed in Paragraph [0059] in Cho, and such a predicted result implies a reasonable expectation of success. Therefore it is articulate and clear how the proposed combination of the teachings of Hoff, Huseth, and Cho meets the limitations of claim 1 without requiring any significant modification to incorporate the teachings of Cho into Hoff. 

Then, in pgs. 17-21, the Appellant makes numerous related allegations directed to the Examiner’s rationale for combining Hoff with the teachings of Cho. Instances of these allegations include, “For example, there is no discernible motivation for combining the references to arrive at the claimed invention,” in pg. 18, “The previously described incompatibilities between the techniques used in the different applied references suggests that any modification to the teachings of Hoff, Huseth, and/or Cho to arrive at the claimed invention would require changing the principle of operation of the systems being combined,” in pg. 20, and “moreover, as previously discussed, the supposed motivations for combining the applied references provided by the Final Action shed no light on this question of how or why the teachings of the combined references would be combined to arrive at the claimed invention,” in pg. 21.
The Examiner respectfully disagrees. First, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Second, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). In the instant case, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the camera position determining technique of Cho as above, to determine camera installation locations and sharing such information with the corresponding images received as Cho states in Paragraph [0005]-[0006]. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera’s installation point, or mounting point, based upon received and measured wireless RF signals of Cho would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cho to the teachings of Hoff and Huseth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals to Hoff and Huseth with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would refer to camera positions by installation position instead of a position coordinate, reducing the amount of data required to represent a camera’s position. As noted in Paragraph [0172], Hoff states that, “although embodiments of the inventions have been described in detail, it may be understood that the various changes, substitutions, and alterations could be made hereto without departing from the spirit and scope of the invention.” Similarly, Huseth recites in Paragraph [0081] that, “many modifications and variations are possible in light of the above teaching without departing from the scope.” These passages indicate that modifications can be made to the security camera system of Hoff and camera system of Huseth without departing form the spirit and scope of the invention, both being camera systems including one or more camera modules for recording images. Therefore, as previously discussed above, incorporation and application of the above teachings of Cho into the combination of Hoff and Huseth enables the security camera system of Hoff and Huseth to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals. Similar to Huseth, such a determination of the cameras and their positions provides accountability for the cameras, and as previously stated, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Huseth to determine camera installation locations. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera’s installation point, or mounting point, based upon received and measured wireless RF signals of Cho would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cho to the teachings of Hoff and Huseth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals to Hoff and Huseth with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would refer to camera positions by installation position instead of a position coordinate, advantageously reducing the amount of data required to represent a camera’s position. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Cho as discussed above.
Lastly, the combination of Hoff, Huseth, and Cho to arrive at the invention of claim 1 would not, change the principle of operation of the systems being combined. As previously noted above, incorporation of the above teachings of Cho into Hoff entails including the ability to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals, and leading to the predicted result of identifying camera positions as designated installation position discussed in Paragraph [0059] in Cho. Such incorporation of the teachings of Cho do not constitute substantial modification of the components in Hoff and Huseth because the teachings of Cho are merely added or incorporated into the combination of Hoff and Huseth. Furthermore, incorporation of the teachings of Cho into the combination of Hoff and Huseth does not depart from the spirit and scope of Hoff and Huseth, or change the principle of operation being a camera system including one or more camera modules for recording images, instead further enhancing Hoff and Huseth by incorporating the teachings of Cho to identify a camera’s installation point, or mounting point, based upon received and measured wireless RF signals, and leading to the predicted result of identifying camera positions as designated installation positions. Additionally, it is noted the Appellant merely makes allegations that the proposed modification of Cho would change the principle of operation of the combination of Hoff and Huseth. The Appellant has not provided any evidence directed to how the proposed modification of Cho would change the principle of operation of the combination of Hoff and Huseth as is required by 37 CFR §1.111(b). And furthermore, "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Therefore, the combination of Hoff, Huseth, and Cho is compatible and maintained. 
Additionally, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Appellants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
Finally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Therefore, the combination of Hoff, Huseth, and Cho teach the limitations of claim 1. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

C. Third Ground of Rejection Under Appeal
Regarding claim 22, the Appellant states that claim 22 is non-obvious over Hoff, Huseth and Cho under 35 USC 103. The Examiner respectfully disagrees.

First, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 1, and are analyzed as previously discussed above. Furthermore, Hoff discloses the claim limitations of claim 22, wherein the security camera system comprises one wireless transmitter positioned on the base unit, or a predetermined distance away from the base unit, at varying distances from the different mounting points. In Paragraph [0117], the Examiner reads the connection hub 306 as the wireless transmitter, wherein as previously discussed in Paragraph [0069] & [0075]-[0078], Fig. 1, the Connection hub 123 is read as the one wireless transmitter because it transmits control instructions to camera module 103b through signal line 104 being a wireless connection. Then, as shown in Fig. 3A, connection hub 306 is positioned on the base unit by the pole mounted on the base unit. Furthermore, connection hub 123 is shown in Fig. 1 to be at varying distances from camera modules mounted at mounting points at a predetermined distance from the base unit 100/101 by the picture showing space and distance between connection hub 123 and base unit 100/101 and camera modules 103a, 103b,…103n. Therefore Hoff discloses wherein the security camera system comprises one wireless transmitter positioned on the base unit, or a predetermined distance away from the base unit, at varying distances from the different mounting points. 
Therefore, the combination of Hoff, Huseth, and Cho teach the limitations of claim 22. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

D. Fourth Ground of Rejection Under Appeal
Regarding claim 23, the Appellant states that claim 23 is non-obvious over Hoff, Huseth and Cho under 35 USC 103. The Examiner respectfully disagrees.

First, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 22, and are analyzed as previously discussed above, including the cameras reading as sensor modules including RFID transmitters that transmited RFID signals at predetermined power levels as discussed in Paragraph [0040]-[0042] & [0050]. Furthermore, Cho teaches of the further claim limitations of claim 23, as discussed in Paragraph [0057], [0064], [0097]-[0106], Figs. 4-5. wherein in step S400, the RF signals, each including unique IDs stored in memory 160 relating to the installation positions, are emitted from the sensor devices, received, and arranged in descending order based on strength value. Then, the two strongest RF signals are extracted, with further extraction of left and right position information from the RF signals, and compared to left and right position information and a reference value reading on as expected signal strength information stored for each of mounting points, in steps S402, S404, and S406 to determine best matching installation positions as determined in steps S403, S405, S407, and S408, wherein the best matching installation position of camera 100 is provided by the position determining unit 130 to the ECU 200. Therefore, the combination of Hoff, Huseth, and Cho teach the claim limitations of claim 23. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). And furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Therefore, the combination of Hoff, Huseth, and Cho teach the limitations of claim 23. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

E. Fifth Ground of Rejection Under Appeal
Regarding claim 26, the Appellant states that claim 26 is non-obvious over Hoff, Huseth and Cho under 35 USC 103. The Examiner respectfully disagrees.

First, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 25, and are analyzed as previously discussed above, including the cameras reading as sensor modules including RFID transmitters that transmited RFID signals at predetermined power levels as discussed in Paragraph [0040]-[0042] & [0050]. Furthermore, Cho teaches of the further claim limitations of claim 26, as discussed in Paragraph [0057], [0064], [0097]-[0106], Figs. 4-5. wherein in step S400, the RF signals, each including unique IDs stored in memory 160 relating to the installation positions, are emitted from the sensor devices, received, and arranged in descending order based on strength value. Then, the two strongest RF signals are extracted, with further extraction of left and right position information as location information from the RF signals that indicated a calculated location of the sensor module, and compared to left and right position information and a reference value reading on as expected locationh information stored for each of mounting points, in steps S402, S404, and S406 to determine best matching installation positions as determined in steps S403, S405, S407, and S408, wherein the best matching installation position of camera 100 is provided by the position determining unit 130 to the ECU 200. Therefore, the combination of Hoff, Huseth, and Cho teach the claim limitations of claim 26. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). And furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Therefore, the combination of Hoff, Huseth, and Cho teach the limitations of claim 26. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

F. Sixth Ground of Rejection Under Appeal
Regarding claim 27, the Appellant states that claim 27 is non-obvious over Hoff, Huseth and Cho under 35 USC 103. The Examiner respectfully disagrees.

First, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 26, and are analyzed as previously discussed above, including expected location information stored in memory as Cho discusses Paragraph [0057] and [0064]. However, while Cho’s expected location information does not include positions with respect to the plurality of wireless transmitters that are associated with different installation positions reading as mounting points, the Examiner relies on Huseth to teach this known concept and wireless technique by citing to Paragraph [0051] wherein Huseth discusses estimating absolute locations of cameras based on pre-stored data corresponding to absolute known locations of at least three cameras of the network, to which the Examiner reads as “positions with respect to the plurality of wireless transmitters,” and that these absolute known locations are associated with different installation positions or mounting points that the cameras in Hoff are mounted to. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to further incorporate and integrate the system and methods of Huseth as above, to inexpensively and more easily estimate a camera’s position within a camera network as Huseth discusses in Paragraph [0002]-[0005]. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). And furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Therefore, the combination of Hoff, Huseth, and Cho teach the limitations of claim 27. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

G. Seventh Ground of Rejection Under Appeal
Regarding claim 2, and similarly claim 24, the Appellant states that claim 2 is non-obvious over Hoff, Huseth and Cho in view of Phatak under 35 USC 103. The Examiner respectfully disagrees.

First, to provide context, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 1, and are analyzed as previously discussed above. Furthermore, Huseth teaches the claim features of, “wherein the positioning module determines the positions of the sensor modules as discussed in Paragraph [0050], and shown in Fig. 2, wherein Controller 3, reading as the positioning module, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strengths. However, Hoff, Huseth, and Cho do not explicitly disclose wherein the positioning module determines the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points, and thus relies upon Phatak, in the same field of endeavor of known wireless technologies, and pertinent to the problem of accounting for sensor positions faced in the Appellant’s invention. As discussed in Paragraphs [0021]-[0022], Phatak teaches of determining location of wireless devices determined within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements accordingly. Such known wireless technologies and techniques are proper to combine, and it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Phatak as above, to locate a wireless device using signal strengths of signals received from identification sources and comparing those signal strengths to reference signal strength measurements collected at known locations as Phatak states in Paragraph [0006].

Next, in pgs. 28-30, the Appellant makes numerous allegations directed as to how Hoff, Huseth, Cho, and Phatak are non-analogous and not physically combinable. Instances of these allegations include, “the Final Action errs in attributing the features of claims 2 and 24, in their specifically claimed context, to Phatak, which does not concern anything analogous to security camera systems, a base unit, sensor modules, cameras, or mounting points,” and “Phatak concerns locating wireless devices such as cell phones within geographical regions, and there is no explanation of how this general functionality, from a far removed technical field, is supposed to translate to that of the Hoff-Huseth-Cho combination,” in pg. 29.
The Examiner respectfully disagrees. First, the Examiner directs attention to MPEP § 2141.01 (a) |, where stated: The Examiner must determine what is, "analogous prior art," for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an Appellant's invention, the reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 ( Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F .3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved). Furthermore, the Examiner notes that the test for obviousness is not whether the features of a secondary reference, in this case Phatak, may be bodily incorporated into the structure of the primary reference in Hoff.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). As outlined in the previous rejection, Hoff, Huseth, and Cho disclose all of the claim limitations in claim 1 except for wherein the positioning module determines the positions of the sensor modules by comparing the signal strength information to expected signal strength information stored for each of the mounting points. Phatak, in the same field of endeavor in wireless camera networks and pertinent to the particular problem of determining positions of wireless-based sensor modules based on signal strength information similar to Huseth and Cho, is relied upon to teach these limitations as discussed in the rejection below, wherein in Paragraphs [0021]-[0022], the determining wireless devices’ locations are determined within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements. Incorporation of the above teachings of Phatak into the combination of Hoff, Huseth, and Cho entails enhancing Hoff’s connection hub 123 to include Phatak’s techniques and ability to identify a camera’s position, location, or installation position discussed in Cho reading on the claimed mounting point, based upon comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, leading to the predicted result of identifying camera positions or installation positions using reference signal strengths discussed in Paragraph [0021]-[0022] in Phatak, and such a predicted result implies a reasonable expectation of success. Therefore it is articulate and clear how the proposed combination of the teachings of Hoff, Huseth, Cho, and Phatak meets the limitations of claim 2 without requiring any significant modification to incorporate the teachings of Phatak into Hoff. 

Finally, in pgs. 28-30, the Appellant makes numerous related allegations directed to the Examiner’s rationale for combining Hoff with the teachings of Phatak. Instances of these allegations include, “the Final Action provides a mere conclusory statement and fails to provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness,” and “For example, there is no discernible motivation for combining the references to arrive at the claimed invention,” in pg. 29.
The Examiner respectfully disagrees. First, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Second, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). In the instant case, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Phatak as above, to locate a wireless device using signal strengths of signals received from identification sources and comparing those signal strengths to reference signal strength measurements collected at known locations as Phatak states in Paragraph [0006]. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique identifying a camera’s installation point, or mounting point, based upon received and measured wireless RF signals of Cho would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cho to the teachings of Hoff and Huseth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless signal processing features into similar wireless camera systems. Further, applying the ability to determine wireless devices’ locations within area by comparing signal strengths measured by the device to reference signal strengths obtained at certain known locations in area, wherein databases are employed to maintain and update reference signal strength measurements, to Hoff and Huseth with wireless signal strength modules and positioning modules accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system wherein databases are employed to maintain and advantageously update reference signal strength measurements to further guarantee identifying a particular wireless sensor device by comparing signal strengths measured by the device to up-to-date reference signal strengths obtained at certain known locations in area. As noted in Paragraph [0172], Hoff states that, “although embodiments of the inventions have been described in detail, it may be understood that the various changes, substitutions, and alterations could be made hereto without departing from the spirit and scope of the invention.” Similarly, Huseth recites in Paragraph [0081] that, “many modifications and variations are possible in light of the above teaching without departing from the scope.” These passages indicate that modifications can be made to the security camera system of Hoff and camera system of Huseth without departing form the spirit and scope of the invention, both being camera systems including one or more camera modules for recording images. Therefore, as previously discussed above, incorporation and application of the above teachings of Phatak into the combination of Hoff, Huseth, and Cho enables the security camera system of Hoff and Huseth to accurately identify and determine locations of wireless devices determined within an area by comparing signal strengths measured by the device to up-to-date reference signal strengths obtained at certain known locations in area. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Phatak as discussed above.
Additionally, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Appellants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
Finally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Therefore, the combination of Hoff, Huseth, Cho, and Phatak teach the limitations of claim 2, and similarly claims 23-24. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

H. Eighth Ground of Rejection Under Appeal
Regarding claim 3, the Appellant states that claim 3 is non-obvious over Hoff, Huseth and Cho in view of Bacon under 35 USC 103. The Examiner respectfully disagrees.

First, to provide context, the combination of Hoff, Huseth, and Cho disclose the claim features of claim 1, and are analyzed as previously discussed above. Furthermore, Huseth teaches the claim limitations wherein the positioning module determines the positions of the sensor modules by generating location information indicating locations of the sensor modules with respect to the wireless transmitters based on the signal strength information for each of the mounting points as discussed in Paragraph [0040]-[0042], [0045] & [0050]-[0051], Fig. 2, Controller 3, as positioning module and wireless transmitter, implements process step 103 to estimate the relative distances or positions between the cameras from the measured signal strength signals emitted from the RFID wireless transmitters and pre-stored signal strength-distance data in the controller from each particular RFID signal. While Huseth does not explicitly teach of the claimed, “mounting points,” it was already established in the rejection of claim 1 that the cameras are located at respectively installation positions reading as mounting points as discussed in Paragraphs [0050]-[0064] of Cho, and that Huseth further builds upon the combination of Cho, Huseth, and Cho by determining and estimating the relative distances or positions of the cameras based from measured signal strength signals emitted from the RFID wireless transmitters and pre-stored signal strength-distance data in the controller from each particular RFID signal. However, Hoff, Huseth, and Cho do not explicitly disclose or teach the claimed limitations of wherein the positioning module determines the positions of the sensor modules based on comparing the location information to expected location information stored, and relies upon Bacon, in the same field of endeavor in wireless camera networks and pertinent to the particular problem of determining positions of sensor modules based on signal strength information similar to Huseth and Cho, to teach these limitations as discussed in the rejection below. In Paragraph [0028]-[0031], measurements of current location for a wireless device is compared to an initial or intended location previously stored in memory that reads on as the claimed expected location information. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Bacon as above, to determine if a wireless device remains in the initial location and installation position or has moved as Bacon discusses in Paragraph [0028]-[0031]. Therefore the combination of Hoff, Huseth, Cho, and Bacon teach or suggest all of the claim limitations of claim 3.

Next, in pg. 32-33, the Appellant asserts that none of the prior art teaches, “expected location information being stored for each of the mounting points.”
The Examiner respectfully disagrees. As previously discussed above, Bacon, in  Paragraph [0028]-[0031], teaches of measurements of current location for a wireless device is compared to an initial or intended location previously stored in memory that the Examiner reads as the claimed expected location information for each of the camera positions at installation positions reading as mounting points. Furthermore, Cho also teaches of, “expected location information being stored for each of the mounting points.” In Paragraph [0064], Cho discuses the memory 160 storing unique IDs of the first and fourth detecting sensors 21 to 24 as the “expected location information” because they are information used in determining an expected installation position for a camera. In Paragraphs [0057], Cho teaches of the position determining unit 130 determining the installation position of the camera based on the unique IDs that are included with every detecting sensor when generating their own RF signal. Then, as discussed in Paragraphs [0050]-[0064], the measured signal strength indicators for each unique RF signal generated from each of the detecting sensors are ranked in descending order by strength value, with the strongest two RF signals with unique IDs that determine the expected installation position or mounting point of the camera. Therefore, both Bacon and Cho teach or suggest of “expected location information being stored for each of the mounting points.” As previously noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Then, in pg. 33, the Appellant alleges that, “there is no discernible motivation for combining the references to arrive at the claimed invention.”
The Examiner respectfully disagrees. First, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Second, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). In the instant case, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Bacon as above, to determine if a wireless device remains in the initial location or has moved as Bacon discusses in Paragraph [0028]-[0031]. As noted in Paragraph [0172], Hoff states that, “although embodiments of the inventions have been described in detail, it may be understood that the various changes, substitutions, and alterations could be made hereto without departing from the spirit and scope of the invention.” This indicates that modifications can be made to the security camera system of Hoff without departing form the spirit and scope of the invention, that being a camera system including one or more camera modules for recording images. Therefore, as previously discussed above, incorporation and application of the above teachings of Bacon into Hoff enables the security camera system of Hoff to automatically determine the positions of the wireless cameras positioned at different locations. Such a determination of the cameras and their positions advantageously provides accountability for the cameras, and as previously stated, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff to incorporate and integrate the system and methods of Bacon to determine if a wireless device remains in the initial location or has moved for accounting purposes.
Additionally, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Appellants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
Furthermore, incorporation of the teachings of Bacon into Hoff does not depart from the spirit and scope of Hoff, or change the principle of operation being a camera system including one or more camera modules for recording images, instead further enhancing Hoff by incorporating the teachings of Bacon to advantageously provide additional features that enable the security camera system of Hoff to automatically determine the spatial positions of the wireless cameras positioned at different locations and determine if a wireless device remains in the initial location or has moved for accounting purposes.
Finally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Therefore, the combination of Hoff, Huseth, Cho, and Bacon teach the limitations of claim 3. For the reasons discussed above, the Examiner maintains the rejection and respectfully respects that the Board sustain this rejection.

I. Ninth Ground of Rejection Under Appeal
Regarding claim 12 in pgs. 34-35, the Appellant does not raise any additional arguments.

J. Tenth Ground of Rejection Under Appeal
Regarding claim 13 in pg. 35, the Appellant does not raise any additional arguments.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL CHANG/Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487         

/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.